REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach all particulars of the claims in the context of the filed on invention and in the ordered processes as recited.
The closest prior art of Townsend (US 2010/0063893) teaches the use of displays, processors, NFC, and memory as well as the display of images/text to make payments that have been determined by the device. However, the prior art does not explicitly disclose the use of MST and NFC in the particular ways as recited in the claims.  For example, while the use of NFC may be disclosed, and the activation of the NFC, additional prior art of Kurabi (US 20150332258) does not explicitly disclose the active checking and determination that an NFC module is in an inactive or off state and activating it as a result. Similarly, the periodic transmittal of MST signals in conjunction with the NFC modules and the de-activating of the NFC module post-transaction is not actively found in the prior art.  Lindelsee (US 2011/0010234) teaches determining not-active payment application and automatically activating them, However, such a disclosure is in the context of overall payment applications for purchase transactions and not specific to a NFC module that is in conjunction with a separate payment application.  It does not seem to have been an obvious combination to combine the processes of determining non-active status of a specific NFC module and activating it as a base action before other processes as recited in the claims, especially in light that it seems the typical processes of the fields recite the blanket process of sending an activation signal to the NFC module without any check at all.   Therefore such processes of the claims in their specific order of operations and context have not been found in a reasonable amount of references, and even if found would not have been obvious to one of ordinary skill in the art at the time of applicant’s filing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        08/23/2021